Citation Nr: 9914015	
Decision Date: 05/21/99    Archive Date: 05/26/99

DOCKET NO.  98-04 739A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for lipomas due to 
exposure to Agent Orange.

2.  Entitlement to service connection for hepatitis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Andrew E. Betourney, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1975 to 
September 1977.

This matter comes before the Board of Veterans' Appeals 
(Board) on timely appeal from an April 1997 rating decision 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Des Moines, Iowa, which denied the veteran's claim 
for service connection for residuals of exposure to 
herbicides, and from a June 1998 rating decision which denied 
the veteran's claim for service connection for hepatitis.  

The Board notes that at the time of her October 1998 Travel 
Board hearing before the undersigned Board member, the 
veteran raised the issues of entitlement to increased 
disability ratings for her service connected chondromalacia 
of the left knee, chondromalacia of the right knee, and tinea 
versicolor.  As these claims have not been developed or 
certified for appellate review, they are referred to the RO 
for appropriate action.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained by the RO. 

2.  In a January 1996 rating decision, the RO denied the 
veteran's claim for service connection for lipomas due to 
exposure to Agent Orange; the veteran was notified of this 
denial in January 1996, but did not file a timely appeal.

3.  The evidence received since the RO's January 1996 
decision, while relevant, is not so significant that it must 
be considered in order to fairly decide the merits of the 
claim.

4.  The veteran has not presented competent evidence that her 
current hepatitis is medically related to her military 
service. 


CONCLUSIONS OF LAW

1.  The January 1996 RO rating decision which denied service 
connection for lipomas due to exposure to Agent Orange is 
final.  38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. 
§§ 3.104(a), 20.302, 20.1103 (1998).

2.  The evidence received since the January 1996 RO rating 
decision denying service connection for lipomas due to 
exposure to Agent Orange is not new and material, and the 
claim for this benefit is not reopened.  38 U.S.C.A. §§ 5108, 
7105(c) (West 1991); 38 C.F.R. § 3.156(a) (1998).

3.  The veteran's claim for service connection for hepatitis 
is not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  New and Material Evidence to Reopen a Claim for Service 
Connection 
for Lipomas due to Exposure to Agent Orange

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by a 
veteran's active service.  38 U.S.C.A. §§ 1110, 1131 (West 
1991); 38 C.F.R. § 3.303 (1998).

Although the RO originally denied the veteran's claim for 
service connection for lipomas of the back in an April 1992 
rating decision, the first time service connection for 
lipomas due to alleged inservice exposure to Agent Orange was 
denied was in a January 1996 rating decision.  At that time, 
the RO denied the veteran's claim on the basis that even 
though the evidence showed a diagnosis of lipomas, this 
disorder was not among the list of disabilities considered to 
be causally related to Agent Orange exposure, and, 
furthermore, she had not presented any evidence that her 
lipomas were incurred in or aggravated by service. 

Evidence considered in January 1996 included the veteran's 
service medical records, which were negative for any reported 
complaint or diagnosis of, or treatment for, lipomas.

Also considered were VA examination reports dated in April 
1978 and April 1985, as well as two examination reports dated 
in February 1992.  Although the February 1992 reports both 
diagnosed status post removal of a subcutaneous lipoma of the 
lower back two years earlier, with no current residuals, 
neither report contained an opinion regarding the etiology of 
the disorder. 

Finally, the RO also considered VA outpatient treatment notes 
dated from August 1994 to March 1995.  However, none of these 
records included any evidence relating to lipomas.

The veteran was notified of the RO's determination and of her 
appellate rights by a letter dated in January 1996.  However, 
no appeal was filed within one year of notification of the 
January 1996 denial; therefore, the decision became final 
based on the evidence then of record.  See 38 U.S.C.A. 
§ 7105; 38 C.F.R. §§  3.104, 20.302, 20.1103 (1998).

Pursuant to 38 U.S.C.A. § 7105(c), a final decision by the RO 
may not thereafter be reopened and allowed and a claim based 
on the same factual basis may not be considered.  The 
exception to this is 38 U.S.C.A. § 5108, which states that 
"[i]f new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim."  See Thompson v. Derwinski, 1 Vet.App., 251, 253 
(1991).

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1998) (hereinafter, the "Court"), has recently 
articulated a three-step process which must be followed in 
addressing attempts to reopen a previously denied claim.  
First, the Board must determine whether the evidence added to 
the record is new and material.  According to the relevant VA 
regulation, "[n]ew and material evidence means evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim."  38 C.F.R. 
§ 3.156(a).  

Second, if new and material evidence has been presented, 
immediately upon reopening the claim the Board must determine 
whether, based upon all the evidence of record in support of 
the claim, presuming its credibility, the claim as reopened 
is well grounded pursuant to 38 U.S.C.A. § 5107(a).

Third, if the claimant has produced new and material 
evidence, and the claim is found to be well grounded, the 
Board must evaluate the merits of the claim in light of all 
the evidence, both new and old, after ensuring that the duty 
to assist under 38 U.S.C.A. § 5107(a) has been fulfilled.  
Winters v. West, 12 Vet. App. 203 (1999) (summarizing the 
criteria established by Elkins v. West, 12 Vet. App. 209 
(1999)).

For the purpose of determining whether a claim should be 
reopened, the credibility of the evidence added to the record 
is to be presumed.  Justus v. Principi, 3 Vet.App 510, 513 
(1992).  Furthermore, 38 U.S.C.A. §§ 5108, 7104(b), and 
7105(c) require that in order to reopen a previously and 
finally "disallowed" claim, there must be new and material 
evidence presented or secured since the time the claim was 
finally disallowed on any basis. 

Relevant evidence submitted since the final January 1996 
decision includes the report of a VA skin examination 
conducted in January 1997.  At that time, the veteran 
reported that following swimming while in service she 
developed a generalized rash, which was later diagnosed as 
tinea versicolor.  She reported that the rash had long since 
disappeared, but that she had noticed some minute pigmented 
areas of the skin of her forearm.  On physical examination, 
the veteran was found to have notable hyperkeratosis, 
palmaris and plantaris, which was "a hereditary condition."  
There were no notable findings or residuals of her previously 
diagnosed tinea versicolor.  The examiner rendered diagnoses 
of cured tinea versicolor, a history of excised lipoma of the 
left upper buttock or lower back region, cured, and 
hyperkeratosis, palmaris and plantaris, mild, hereditary.

Other newly-submitted medical evidence includes VA outpatient 
treatment notes and surgical reports dated from March 1995 to 
December 1997, and a report of blood test results from The 
Blood Center of Central Iowa.  The only evidence concerning 
any skin problems is a VA progress note dated in August 1997, 
which indicates complaints of a skin rash of the legs and 
small furuncles of the right cheek.  The examiner prescribed 
medication for multiple small abscesses of the right cheek 
and a resolving rash of the lower extremities.  No formal 
diagnosis was reported.

In January 1998, the veteran testified before an RO hearing 
officer that her skin problems began shortly after she swam 
in a pond at the Ace School for the Navy in Meridan, 
Mississippi, sometime in early 1975.  She stated that she 
noticed that there were several large, unmarked barrels on 
the other side of the pond, and that she later learned that 
the base at Meridan was a staging area for sending Agent 
Orange to Vietnam.  She testified that she believed the 
barrels may have contained Agent Orange and may have caused 
her subsequent skin problems, including a rash of the legs, 
arms, and face, and a lipoma of the lower back.  She said the 
rash was sometimes worse than at other times, but usually 
consisted of dry, splotchy, crusty patches which eventually 
fell off, leaving no pigment underneath.  She also stated 
that she had a lipoma removed from her lower back several 
years earlier, and believed that it had "grown back," 
because she could feel a new lipoma in that area.

In October 1998, the veteran testified before the undersigned 
Board member that she believed her skin problems resulted 
from her exposure to something in the water of the pond where 
she swam in 1975.  She stated that a Navy doctor told her at 
the time that she had a fungus that she would never get rid 
of, and knew immediately where she had been swimming.  When 
asked by her representative whether "these doctors ever 
related the, the skin condition and the lipoma, have they 
ever said that they came about because of the same [swimming] 
incident," she replied "No, they haven't."  However, she 
added that "I think it's related, I think it's a chemical 
exposure."  The veteran also said the doctors who had 
treated her had not stated an opinion as to what might have 
caused her lipoma.

In analyzing this evidence, the Board first notes that 
although the veteran reported to the examiner in January 1997 
that she developed a rash after swimming in service, which 
was later diagnosed as tinea versicolor, the veteran has 
already been granted service connection for tinea versicolor.  
Furthermore, the veteran herself reported that this disorder 
had "long since disappeared," and the examiner diagnosed 
the problem as having been "cured."  Thus, the Board will 
focus its analysis on the veteran's nonservice-connected skin 
problems, to particularly include the lipoma.

The veteran has claimed that she was exposed to Agent Orange 
while swimming at a Navy Base in Meridan, Mississippi in 
1975, and that her lipomas are a direct result of this 
exposure.  In this regard, under the provisions of 38 C.F.R. 
§ 3.309(e) (1998), if a veteran was exposed to an herbicide 
agent during active military, naval, or air service, the 
diseases set forth in 38 C.F.R. § 3.309(e) shall be service 
connected if the requirements of 38 C.F.R. § 3.307(a)(6) are 
met even though there is no record of such disease during 
service, provided that the rebuttable presumption provisions 
of § 3.307(d) are also satisfied.  These diseases include 
chloracne, Hodgkin's disease, multiple myeloma, Non-Hodgkin's 
lymphoma, acute and subacute peripheral neuropathy, porphyria 
cutanea tarda, prostate cancer, respiratory cancers, and 
soft-tissue sarcoma.  Lipomas are not included among the 
diseases which may be presumptively service connected under 
38 C.F.R. § 3.309(e) reveals that.  Therefore, the veteran is 
unable to take advantage of the presumptive provisions of 
this regulation, and must provide evidence that she:  (1) was 
exposed to Agent Orange in service; and (2) that her lipomas 
are related to such exposure.

A review of the newly-submitted evidence confirms that the 
veteran had a lipoma of the lower back, which was 
successfully excised in the early 1990's.  However, there is 
no medical evidence of a recurrence of the lipoma.  On the 
contrary, the examiner who performed the January 1997 VA 
examination found "no evidence of subcutaneous lumps that 
were previously diagnose[d] as lipomae," and stated that 
there were no residuals from her earlier lipoma excision 
several years earlier.  As such, there is some question as to 
whether the veteran currently has a disorder for which 
service connection could be granted.  However, even if these 
lipomas have grown back, as alleged by the veteran, none of 
the medical evidence links any lipomas to her alleged Agent 
Orange exposure in early 1975, or to any other incident of 
service. 

Thus, the only evidence which purports to link a current 
lipoma disorder to service consists of the veteran's own 
contentions, made both in correspondence sent to VA and 
during the course of her January and October 1998 hearings, 
to the effect that she suffers from recurrent lipomas which 
are related to Agent Orange exposure while swimming on a Navy 
base in 1975.  The Board does not doubt the sincerity of the 
veteran's belief in this claimed causal connection.  As a lay 
person, however, she is not qualified to express an opinion 
regarding the medical causation of any current skin 
disorders.  It is the province of trained health care 
professionals to enter conclusions which require medical 
expertise, such as opinions as to diagnosis and causation, 
Jones v. Brown, 7 Vet. App. 134, 137 (1994), the veteran's 
lay opinions cannot be accepted as competent evidence to the 
extent that they purport to establish such medical causation.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992).  
Furthermore, where, as here, resolution of the issue turns on 
a medical matter, unsupported lay statements, even if new, 
cannot serve as a predicate to reopen a previously disallowed 
claim.  See Moray v. Brown, 5 Vet. App. 211, 214 (1993).

The Board therefore determines that some of the evidence in 
this case is cumulative and redundant of evidence previously 
considered by the RO in its prior decision, particularly that 
evidence which indicates that the veteran underwent surgery 
for the removal of a lipoma in the early 1990's.  Although 
some of the evidence is new, in the sense that it was not 
previously of record at the time of the final May 1982 rating 
decision, it is not material.  The evidence is relevant to 
the issue of the presence of a current skin disorder, but 
there is still no competent medical evidence linking such a 
disorder to service many years earlier, including her alleged 
exposure to Agent Orange.  As such, the Board must conclude 
that such evidence does not bear directly and substantially 
upon the specific matter of whether the veteran currently 
suffers from lipomas which are etiologically related to 
alleged Agent Orange exposure while swimming in 1975, or 
otherwise to the veteran's military service.

Accordingly, the Board concludes that new and material 
evidence has not been submitted to reopen the claim for 
service connection for lipomas due to exposure to Agent 
Orange.  The Board views its discussion as sufficient to 
inform the veteran of the elements necessary to complete her 
application for this claim.  See Graves v. Brown, 8 Vet. App. 
522, 524-525 (1996) and Robinette v. Brown, 8 Vet. App. 69, 
77-78 (1995).  Essentially, to reopen her claim the veteran 
needs competent medical evidence, such as an opinion, 
preferably based on review of the medical evidence, that she 
suffers from current lipomas which are related to a disease 
or injury suffered in service.

Finally, the Board notes that although veteran's claim of 
entitlement to service connection for lipomas due to exposure 
to Agent Orange has been considered on a ground different 
from that of the RO, that is, whether the veteran has 
presented new and material evidence sufficient to reopen the 
claim, the Board notes that the issue of new and material 
evidence must be addressed in the first instance by the Board 
because the issue goes to the Board's jurisdiction to reach 
the underlying claim and adjudicate the claim de novo.  See 
Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996), aff'g 
8 Vet.App. 1 (1995).  Once the Board finds that no new and 
material evidence has been offered, that is where the 
analysis must end, and what the RO may have determined in 
this regard is not relevant.  Barnett, 83 F.3d at 1383.  
Further analysis, beyond the evaluation of whether the 
evidence submitted in the effort to reopen is new and 
material, is neither required nor permitted.  Id. at 1384.  
Any finding entered when new and material evidence has not 
been submitted "is a legal nullity."  Butler v. Brown, 9 
Vet.App. 167, 171 (1996) (applying an identical analysis to 
claims previously and finally denied, whether by the Board or 
the RO).

II.  Service Connection for Hepatitis

As noted previously, in order to establish service connection 
for a claimed disability, the facts, as shown by the 
evidence, must demonstrate that a particular injury or 
disease resulting in a current disability was incurred in or 
aggravated coincident with service in the Armed Forces.  38 
U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303(a) 
(1998).  The first step in this analysis is to determine 
whether the veteran has presented a plausible or well-
grounded claim.  A VA claimant bears the burden of submitting 
sufficient evidence to justify a belief by a fair and 
impartial individual that the claim is well grounded.  
38 U.S.C.A. § 5107(a); Robinette v. Brown, 8 Vet. App. 69, 73 
(1995).  

Simply stated, a well-grounded claim must be plausible or 
capable of substantiation.  Murphy v. Derwinski, 1 Vet. App. 
78, 81 (1990).  Where the determinative issue involves 
medical etiology or a medical diagnosis,  competent medical 
evidence that a claim is "plausible" or "possible" is 
required for the claim to be well grounded.  See Epps v. 
Gober, 126 F.3d 1464 (Fed. Cir. 1997); Heuer v. Brown, 7 Vet. 
App. 379, 384 (1995); Grottveit, supra.  This burden may not 
be met merely by presenting lay testimony, because lay 
persons are not competent to offer medical opinions.  See 
Epps, supra; Grottveit, supra, Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).  

Establishing a well-grounded claim for service connection 
generally requires:  (1) medical evidence of a current 
disability; (2) medical or, in certain circumstances, lay 
evidence of inservice incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed inservice disease or injury and the present disease 
or injury.  See Epps, supra; Caluza, supra; see also Heuer 
and Grottveit, both supra.  Savage v. Gober, 10 Vet. App. 
488, 497 (1997).

In addition, a well-grounded claim may be established when 
the evidence, regardless of its date, shows that a veteran 
had a chronic condition in service or during an applicable 
presumption period and still has such a condition.  38 C.F.R. 
§ 3.303(b).  Such evidence must be medical unless it relates 
to a condition as to which, under the case law of the Court, 
lay observation is competent.  If the chronicity provision is 
not applicable, a claim may still be well grounded on the 
basis of § 3.303(b) if the condition observed during service 
or any applicable presumption period still exists, continuity 
of symptomatology is demonstrated thereafter, and competent 
evidence relates the present condition to that 
symptomatology.  Savage, 10 Vet. App. at 498.

In the absence of evidence of a well-grounded claim, there is 
no duty to assist the claimant in developing the facts 
pertinent to the claim, and the claim must fail. Gregory v. 
Brown, 8 Vet. App. 563, 568 (1996) (en banc); Slater v. 
Brown, 9 Vet. App. 240, 243 (1996); Grivois v. Brown, 6 Vet. 
App. 136, 140 (1994); Grottveit, supra.

The veteran's service medical records are silent or negative 
for any reported complaint or diagnosis of, or treatment for, 
hepatitis.  The first evidence of hepatitis is a December 
1997 report from The Blood Center of Central Iowa showing 
that hepatitis C antibody testing of the veteran's blood 
showed the presence of the hepatitis C virus.  A follow-up 
examination at the Des Moines VA Medical Center (VAMC), also 
dated in December 1997, confirmed that the veteran had been 
informed of these positive results.  No further medical 
evidence relating to this disorder is of record.

At the time of the veteran's October 1998 hearing before the 
undersigned Board Member, she confirmed that the first time 
she was told that she had hepatitis was at the time of blood 
testing by The Blood Center one year earlier.  She stated 
that she did not think that she had ever received a 
transfusion, but did note that she was born a "blue baby," 
and could have received one at that time.  However, she also 
stated that the answer to whether she had a transfusion at 
that time was not verifiable, as the hospital where she was 
born no longer existed and the doctor who delivered her had 
died.  In any case, she stated that she did not believe that 
she had suffered from hepatitis for her entire life.  
Instead, she stated that her hepatitis had resulted from an 
inoculation she received while in the Navy.  She also stated 
that a VA doctor named Dr. Dee had told her that she had had 
hepatitis C for "around 20 years, give or take," which 
would have been approximately the time when she received the 
inoculation.

Although the veteran has been diagnosed as suffering from 
hepatitis C, there is no medical evidence which links this 
disorder, first diagnosed in December 1997, to the veteran's 
military service some 20 years earlier.  The veteran has 
indicated that she was told by "Dr. Dee" that her hepatitis 
probably began about 20 years earlier, and might be related 
to an inoculation she received at that time.  However, the 
veteran has not provided any statement to that effect, nor 
has she contended that such a written statement exists.  The 
veteran's statement as to what "Dr. Dee" told her, without 
more, is not sufficient to render the veteran's claim well 
grounded because the connection between what a physician said 
and the veteran's account of what the doctor purportedly 
said, filtered as it is through a layman's sensibilities, is 
simply too attenuated and inherently unreliable to constitute 
medical evidence of the required nexus.  See Robinette v. 
Brown, 8 Vet.App. 69, 77 (1995).

Accordingly, it is the decision of the Board that the veteran 
has not met her initial burden of submitting evidence of a 
well-grounded claim for entitlement to service connection for 
hepatitis, and the claim must be denied on that basis.  As 
the duty to assist is not triggered here by the submission of 
a well-grounded claim, the Board finds that VA has no 
obligation to further develop the veteran's claim.  See Epps, 
supra; Grivois v. Brown, 5 Vet. App. 136, 140 (1994).

In addition, in reaching this determination the Board notes 
that it has not been made aware of any outstanding evidence 
which could serve to well ground her claim for service 
connection for hepatitis.  Although the veteran has alleged 
treatment from several VA physicians at the Des Moines VAMC, 
it appears that the RO has already requested and received the 
most recent treatment records from this source.  Accordingly, 
there is no further duty on the part of VA to inform the 
veteran of the evidence necessary to complete her application 
for this benefit.  38 U.S.C.A. § 5103 (West 1991); McKnight 
v. Gober, 131 F.3d 1483, 1484-85 (Fed. Cir. 1997).


ORDER

New and material evidence having not been submitted, service 
connection for lipomas due to exposure to Agent Orange is 
denied.

Evidence of a well-grounded claim having not been submitted, 
service connection for hepatitis is denied.



		
	CHARLES E. HOGEBOOM 
	Member, Board of Veterans' Appeals



 

